PER CURIAM.
This is an appeal from an order granting a motion to dismiss amended complaint in a negligence action.
An inspection of the record divulges that the order appealed from was not a final judgment, therefore, this case will have to be dismissed. See Renard v. Kirkeby Hotels, Fla.App.1958, 99 So.2d 719; Brannon v. Johnston, Fla.1955, 83 So.2d 779; Gates v. Hayner, 1886, 22 Fla. 325; and Milteer v. Seaboard Air Line Ry. Co., 65 Fla. 357, 61 So. 749.
Cause dismissed.
KANNER, C. J., ALLEN, J., and SPO-TO, I. C., Associate Judge, concur.